PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
YE et al.
Application No. 15/839,858
Filed: December 13, 2017
Attorney Docket No.: TJBY01-122-USP
For: THREE-DIMENSIONAL LAYOUTLAYOUT METHOD FOR SPLICING VAULT PLATES OF LARGE LNG STORAGE TANK
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
March 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, August 8, 2019, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on November 9, 2019.  A Notice of Abandonment was mailed 
March 12, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment and Replacement Drawings, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

The above-noted Replacement Drawings have been reviewed and accepted by the Examiner.

This application is being referred to Technology Center Art Unit 3726 for appropriate action in the normal course of business on the reply received March 15, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions